ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Touchstone Research Laboratory, Ltd.           )      ASBCA No. 58970
                                               )
Under Contract No. FA8650-04-C-5033 et al. )

APPEARANCE FOR THE APPELLANT:                         Tenley A. Carp, Esq.
                                                       Arnall Golden Gregory LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Wayne J. Bober, Esq.
                                                      Christopher R. Kirkendoll, Esq.
                                                      Arthur M. Taylor, Esq.
                                                       Trial Attorneys
                                                       Defense Contract Management Agency
                                                       Philadelphia, PA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 1May2014



                                                   MARK N. STEMPLER
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58970, Appeal of Touchstone
Research Laboratory, Ltd., rendered in conformance with the Board's Charter.

       Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals